Citation Nr: 1434186	
Decision Date: 07/31/14    Archive Date: 08/04/14

DOCKET NO.  12-10 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an initial compensable disability rating for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Marotta



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from September 1954 to March 1958. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.


FINDING OF FACT

Bilateral hearing loss was manifested by no more than auditory acuity level I in the right ear, and auditory acuity level IV in the left ear.


CONCLUSION OF LAW

The criteria for a compensable disability rating for bilateral hearing have not been met. 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.85 - 4.87, Diagnostic Code 6100 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist 

This appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for bilateral hearing loss.  Once service connection is granted and the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required. 

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection.  VA obtained medical records identified by the Veteran as relevant to the appeal.  The Veteran was also afforded VA examinations, most recently in June 2013.  The examinations are sufficient, as the examiners considered the Veteran's prior medical history and described his disability in sufficient detail to enable the Board to make a fully informed evaluation of this disability.  

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on his claim at this time. 

II.  Increased Ratings

Disability evaluations are determined by comparing a Veteran's present symptomatology with the criteria set forth in the Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. 4.1.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

The Board notes that while the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

III.  Rating Criteria for Bilateral Hearing Loss

Ratings of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests combined with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  To rate the degree of disability for service-connected hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from level I, for essentially normal acuity, through level XI, for profound deafness.  38 C.F.R. § 4.85(h), Table VI.  In order to establish entitlement to a compensable rating for hearing loss, it must be shown that certain minimum levels of the combination of the percentage of speech discrimination loss and average pure tone decibel loss are met.  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered. Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

The criteria for rating hearing impairment use controlled speech discrimination tests (Maryland CNC) together with the results of pure tone audiometry tests.  These results are then charted on Table VI, or Table VIA, in exceptional cases as described in 38 C.F.R. § 4.86, and Table VII, as set out in the Rating Schedule.  38 C.F.R. 
§ 4.85.  An exceptional pattern of hearing loss occurs when the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.  In this case, the Veteran's bilateral hearing loss does not meet the criteria for an exceptional pattern.

III.  Analysis

The Veteran's bilateral hearing loss is rated as noncompensable from July 2008.  In his August 2010 statement, the Veteran contends that he is entitled to a higher disability rating because his hearing loss has gotten worse.   

A June 2008 audiogram showed puretone thresholds, in decibels, at 1000, 2000, 3000, and 4000 Hertz, respectively were 15, 30, 40 and 60 decibels in the right ear, and 35, 40, 60 and 70 decibels in the left ear.  The puretone threshold average was 36 decibels in the right ear and 51 decibels in the left ear.  Speech audiometry testing did not use the Maryland CNC world list.  Thus, the examination is not valid for rating purposes.  

During a January 2009 VA examination, the Veteran reported that he could not hear out of his left ear.  On examination, puretone thresholds, in decibels, at 1000, 2000, 3000, and 4000 Hertz, respectively were 40, 45, 55 and 55 decibels in the right ear, and 85, 85, 90 and 95 decibels in the left ear.  The puretone threshold average was 49 decibels in the right ear and 89 decibels in the left ear.  Speech discrimination scores were 0 percent in each ear.  These recorded scores correlate to auditory acuity level X in the right ear and auditory acuity level XI in the right ear under Table VI, and a 90 percent disability rating according to Table VII.  Findings in the left ear demonstrate an exceptional pattern of hearing loss, but the Roman Numeral designation from Table VI results in a higher numeral than Table VIa.  

In a February 2009 rating decision, a copy of which was provided to the Veteran and his representative, the RO deferred a decision on the claim of service connection for hearing loss because the January 2009 VA examination included speech recognition scores of 0% bilaterally, but June 2008 outpatient treatment records showed speech discrimination was excellent in the right ear and good in the left.  

In an April 2009 response to an RO request to explain the discrepancy, a VA physician noted that the discrepancy may have been due to varying interpretations of the examination worksheets or difference in the administration of testing and needs to be assessed by a different examiner 

In a July 2009 VA examination, the Veteran complained of difficulty hearing, mainly from his left ear.  On examination, puretone thresholds, in decibels, at 1000, 2000, 3000, and 4000 Hertz, respectively were 10, 25, 40, and 50 decibels in the right ear, and 30, 30, 50, and 60 decibels in the left ear.  The puretone threshold average was 31 decibels in the right ear and 42 decibels in the left ear.  Speech discrimination scores were 100 percent in the right ear and 96 percent in the left ear.  These recorded scores correlate to auditory acuity level I for each ear under Table VI, and a noncompensable disability rating according to Table VII.  

The July 2009 VA examiner noted that the January 2009 examination results varied significantly from the June 2008 and July 2009 examination results and indicated that she could not explain the discrepancy between the January 2009 examination and the June 2008 and July 2009 examinations because the June 2008 and July 2009 examination results continued to be consistent.

During a March 2011 VA examination, the Veteran complained of hearing loss.  On examination, puretone thresholds, in decibels, at 1000, 2000, 3000, and 4000 Hertz, respectively were 15, 20, 35, and 50 decibels in the right ear, and 20, 20, 45, and 55 decibels in the left ear.  The puretone threshold average was 30 decibels in the right ear and 35 decibels in the left ear.  Speech discrimination scores were 100 percent in the right ear and 88 percent in the left ear.  These scores correlate to auditory acuity level I for the right ear and auditory acuity level II for the left ear under Table VI, and a noncompensable disability rating according to Table VII.  

In June 2013, the Veteran presented for another VA examination.  The Veteran complained of difficulty understanding speech in background noise, in groups, or if the speaker is talking softly or is turned away.  The Veteran also reported having difficulty hearing on the telephone and while watching television.  The Veteran noted that he wears hearing aids to improve his communication abilities.  On examination, puretone thresholds, in decibels, at 1000, 2000, 3000, and 4000 Hertz, respectively were 30, 35, 50 and 65 decibels in the right ear, and 35, 40, 60, and 70 decibels in the left ear.  The puretone threshold average was 45 decibels in the right ear and 51 decibels in the left ear.  Speech discrimination scores were 92 percent in the right ear and 80 percent in the left ear.  These recorded scores correlate to auditory acuity level I for the right ear and auditory acuity level IV for the left ear under Table VI, and a noncompensable disability rating according to Table VII.  

In short, considering all applicable audiometric data in the claims folder during the appellate time frame, the Veteran's hearing loss is no worse than auditory acuity level I in the right ear and auditory acuity level IV in the left ear, which corresponds to a noncompensable disability rating under Table VII.  

The Board acknowledges that the January 2009 examination showed a much more severe hearing disability than any of the other audiology examinations, but finds that these examination results do not accurately reflect the severity of the Veteran's hearing loss disability.  The July 2009 VA examiner noted that the January 2009 results varied significantly from previous and subsequent results and the June 2008 and July 2009 examination results continued to be consistent.  A VA physician indicated to the RO that the discrepancy could be due to variances between examiners and the discrepancy needed to be assessed by a different examiner.  The Veteran was then afforded two additional VA examinations, both of which resulted in findings that were consistent with the June 2008 and July 2009 results.  The Board considers the January 2009 examination results an anomaly and not probative in light of subsequent audiology testing in July 2009, March 2011, and June 2013 that revealed markedly better puretone thresholds and speech recognition scores and were consistent with prior results.  

The Board has also considered the Veteran's statements regarding the severity of his hearing impairment, which are credible and probative, but, as noted above, disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann, 3 Vet. App. 345.  The audiological data presented do not permit the assignment of a compensable schedular. 

IV. Other Considerations

Finally, the Board has considered whether extraschedular consideration is warranted.  The discussion above reflects that the symptoms of the Veteran's bilateral hearing disability (mainly difficulty hearing and understanding speech) are contemplated by the applicable rating criteria.  The Veteran's main complaint is reduced hearing acuity, which is precisely what is contemplated in the rating assigned.  The June 2013 VA examiner specifically noted the Veteran's complaints of having difficulty understanding speech in background noise, in groups, or if the speaker is talking softly or is turned away.  The Veteran also reported having difficulty hearing on the telephone and while watching television.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  As the available schedular criteria for this service-connected disability are adequate, referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) has been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  Here, the record contains no evidence of unemployability due to the Veteran's service-connected bilateral hearing loss and further consideration of TDIU is not warranted.

As a preponderance of the evidence is against the Veteran's claim, his appeal for a compensable rating prior for bilateral hearing loss must be denied without application of the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to a compensable disability rating for the Veteran's service-connected bilateral hearing loss is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


